Case 19-50273-KBO Doc 24 Filed 11/08/19 Page 1of8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
ZOHAR IIL, CORP., et al.’, Case No. 18-10512 (KBO)
Debtors. (Jointly Administered)

 

BLANK ROME LLP, FFP (CAYMAN)
LIMITED, MAPLES AND CALDER
MAPLESFS LIMITED, MORRIS,
NICHOLS, ARSHT & TUNNEL LLP,
GARY NEEMS, and QUINN EMANUEL
URQUHART & SULLIVAN LLP, Adv. Proc. No. 19-50273 (KBO)
Plaintiffs,

Vv.

ZOHAR CDO 2003-1 CORP. and
ZOHAR CDO 2003-1 LIMITED,

Defendants.

 

 

AFFIDAVIT OF SERVICE

STATE OF DELAWARE )
) SS:
COUNTY OF NEW CASTLE )

Chad Corazza, being duly sworn according to law, deposes and says that he is employed
by the law firm of Young Conaway Stargatt & Taylor, LLP, attorneys for the Defendants in
possession in the above-captioned cases, and that on the October 30, 2019, he caused a copy of
the following document(s) to be served upon the parties identified on the attached Exhibit A
service list in the manner indicated:

 

' The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar Ill, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar ff 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
Square, c/o FT] Consulting, Inc., New York, NY 10036.

01:25192836.7
Case 19-50273-KBO Doc 24 Filed 11/08/19 Page 2 of 8

Debtors’ Motion, Pursuant To Section 105(a) of The Bankruptcy Code and Bankruptcy
Rule 9019, for an Order Approving and Authorizing the Stipulation of Settlement By and
Among the Debtors, Blank Rome LLP, FFP (Cayman) Limited, Maples and Calder,
MaplesFS Limited, Morris, Nichols, Arsht & Tunnel LLP, Gary Neems, Quinn Emmanuel
Urquhart & Sullivan LLP, and Cohen & Gresser LLP [D.L. 19]

Cl Chg |

Chad Corazza’ /
rt sy '
SWORN TO AND SUBSCRIBED before me on this [day of November, 2019.
jy \
Ci ie ce LV

Notary Public

 

 

ERICA A. STEELE
NOTARY PUBLIC

STATE OF DELAWARE
My Commission Expires July 10, 2021

01:25192836.7
Case 19-50273-KBO Doc 24 Filed 11/08/19 Page 3 of8

EXHIBIT A

01:25192836.7
Case 19-50273-KBO Doc 24 Filed 11/08/19 Page 4of8

2002 SERVICE LIST

Norman L. Pernick, Esq.

Cole Schotz P.C.

500 Delaware Avenue, Suite 1410
Wilmington, DE 19801

(Patriarch Entities)

Hand Delivery

Robert Klyman, Esq.

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue

Los Angeles, CA 90071-3197
(Patriarch Entities)

First Class Mail

Kenneth J. Nachbar, Esq.

Robert J. Dehney, Esq.

Megan Ward Cascio, Esq.

Matthew B. Harvey, Esq.

Lauren Neal Bennett, Esq.

Morris Nichols Arsht & Tunnell
1201 North Market Street, 16" Floor
P.O. Box 1347

Wilmington, DE 19899-1347
(Alvarez & Marsal Zohar Management, LLC)
Hand Delivery

Gregory M. Petrick, Esq.

Jonathan M. Hoff, Esq.

Ingrid Bagby, Esq.

Michele C. Maman, Esq.

Cadwalader, Wickersham & Taft LLP
200 Liberty Street

New York, NY 10281

(MBIA Insurance Company)

First Class Mail

Zohar
10/30/2019

Randy M. Mastro, Esq.

Matt J. Williams, Esq.

Mary Beth Maloney, Esq.
Gibson, Dunn & Crutcher LLP
200 Park Avenue

New York, NY10166-0193
(Patriarch Entities)

First Class Mail

Monica K. Loseman, Esq.

Gibson, Dunn & Crutcher LLP
1801 California Street, Suite 4200
Denver, CO 80202-2642
(Patriarch Entities)

First Class Mail

Michael Carlinksy, Esq.

Jonathan E. Pickhardt, Esq.

Benjamin Finestone, Esq.

Ellison Ward Merkel, Esq.

Blair Adams, Esq.

Quinn Emanuel Urquhart & Sullivan, LLP

51 Madison Avenue, 22" Floor

New York, NY 10010

(Alvarez & Marsal Zohar Management, LLC)
First Class Mail

Brian J. Lohan, Esq.

Ginger Clements, Esq.

Arnold & Porter Kaye Scholer LLP

70 West Madison Street, Suite 4200

Chicago, IL 60602-4231

(Certain Holders of Notes Issued by Zohar III,
Limited)

First Class Mail
Case 19-50273-KBO

Internal Revenue Service
Centralized Insolvency Operation
2970 Market Street

P.O. Box 7346

Philadelphia, PA 19101-7346
(Internal Revenue Service)

First Class Mail

Secretary of Treasury

Attn: Bankruptcy Department
820 Silver Lake Blvd., Suite 100
Dover, DE 19904

(Secretary of Treasury)

First Class Mail

Ellen W. Slights, Esq.

Assistant United States Attorney
U.S. Attorney’s Office

1007 North Orange Street, Suite 700
P.O. Box 2046

Wilmington, DE 19899-2046

(U.S. Attorney’s Office)

Hand Delivery

Securities & Exchange Commission
Attn: Bankruptcy Department
Brookfiled Place

200 Vesey Street, Suite 400

New York, NY 10281-1022
(Securities & Exchange Commission)
First Class Mail

Juliet M. Sarkessian, Esq.

Office of the United States Trustee
U.S. Department of Justice

844 King Street, Suite 2207
Lockbox #15

Wilmington, DE 19801

(U.S. Trustee)

Hand Delivery

Doc 24 Filed 11/08/19 Page5of8

Secretary of State
Corporations Franchise Tax
P.O. Box 898

Dover, DE 19903
(Secretary of State)

First Class Mail

Michael B. Mukasey, Esq.

U.S. Attorney General
Department of Justice
Commerical Litigation Branch
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0001
(U.S. Attorney General)

First Class Mail

Securities & Exchange Commission
Secretary of Treasury

100 F Street, NE

Washington, DC 20549

(Securities & Exchange Commission)
First Class Mail

Delaware Attorney General
Attn: Bankruptcy Department
Carvel State Office Building
820 N. French Street, 6"" Floor
Wilmington, DE 19801
(Delaware Attorney General)
Hand Delivery

Delaware Division of Revenue
Attn: Zillah Frampton

820 N. French Street
Wilmington, DE 19801
(Delaware Division of Revenue)
Hand Delivery
Case 19-50273-KBO Doc 24 Filed 11/08/19 Page 6of8

U.S. Bank National Association

Attn: CDO Group-Ref.: Zohar III, Limited
190 LaSalle St., 8" Floor

Chicago, IL 60603

(U.S. Bank National Association)

First Class Mail

Elizabeth LaPuma, Esq.

Alvarez & Marsal Zohar Management, LLC
600 Madison Ave.

New York, NY 10022

(Alvarez & Marsal Zohar Management, LLC)
First Class Mail

Jonathan T, Edwards, Esq.
Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street
Atlanta, GA 30309-3424

(U.S. Bank National Assocation)
First Class Mail

James D. Herschlein Esq.

Jeffrey A. Fuisz, Esq.

Erik Walsh, Esq.

Arnold & Porter Kaye Scholer LLP

250 West 55" Street

New York, NY 10119-9710

(Certain Holders of Notes Issued by Zohar II,
Limited)

First Class Mail

Josef W. Mintz, Esq.

Blank Rome LLP

1201 N. Market Street, Suite 800
Wilmington, DE 19801

(Blank Rome LLP)

Hand Delivery

John W. Weiss, Esq.

Brett D. Jaffe, Esq.

Alexander Lorenzo, Esq.
Elizabeth Buckel, Esq.

Alston & Bird LLP

90 Park Avenue, 15" Floor

New York, NY 10016-1387
(U.S. Bank National Assocation)
First Class Mail

Alvarez & Marsal Zohar Management, LLC
Attention: General Counsel

600 Madison Ave.

New York, NY 10022

(Alvarez & Marsal Zohar Management, LLC)
First Class Mail

Laura Davis Jones, Esq.

Timothy P. Cairns, Esq.

Pachulski Stang Zieh] & Jones, LLP
919 N. Market Street, 17" Floor
P.O. Box 8705

Wilmington, DE 19899-87055
(MBIA Insurance Company)

Hand Delivery

Matthew P. Ward, Esq.

Morgan L. Patterson, Esq.

Womble Bond Dickinson (US) LLP

1313 North Market Street, Suite 1200
Wilmington, DE 19801

(Certain Holders of Notes Issued by Zohar III,
Limited)

Hand Delivery

Rick Antonoff, Esq.

Blank Rome LLP

1271 Avenue of the Americas
New York, NY 10020

(Blank Rome LLP)

First Class Mail
Case 19-50273-KBO

Joseph J. Farnan, Jr., Esq.

Farnan LLP

919 North Market Street, 12th Floor
Wilmington, DE 19801
(Independent Director)

Hand Delivery

Dennis F. Dunne, Esq.
Andrew Harmeyer, Esq.
Milbank LLP

55 Hudson Yards

New York, NY 10001
(Ankura Trust)

First Class Mail

Zachary I. Shapiro, Esq.
Brendan J. Schlauch, Esq.
Richards, Layton & Finger, P.A.
One Rodney Square

920 North King Street
Wilmington, DE 19801
(Culligan)

Hand Delivery

James H.M. Sprayregen, P.C.
Ryan B. Bennett, P.C.
Stephen C. Hackney, P.C.
Gregory F. Pesce

Kirkland & Ellis LLP

300 North LaSalle Street
Chicago, IL 60654

(Dura)

First Class Mail

Justin R. Alberto, Esq.

Daniel N. Brogan, Esq.

Sophie E. Macon, Esq.

Bayard, P.A.

600 North King Street, Suite 400
Wilmington, DE 19801

(Dura)

Hand Delivery

Doc 24 Filed 11/08/19 Page 7 of8

Mark D. Collins, Esq.

Brett M. Haywood, Esq.
Richards, Layton & Finger, P.A.
One Rodney Square

920 North King Street
Wilmington, DE 19801
(Ankura Trust)

Hand Delivery

Debora A. Hoehne, Esq.
Michael Godbe, Esq.

Weil, Gotshal & Manges LLP
767 Fifth Avenue

New York, NY 10153
(Culligan)

First Class Mail

William L. Norton II

Bradley Arant Boult Cummings LLP
1600 Division Street, Suite 700
Nashville, TN 37203

(Dura)

First Class Mail

Christopher Marcus, P.C.
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
(Dura)

First Class Mail
Case 19-50273-KBO Doc 24 Filed 11/08/19 Page 8 of 8

2002 SERVICE LIST
Zohar
10/30/2019

Regina Stango Kelbon, Esq.
Blank Rome LLP

1201 N. Market Street, Suite 800
Wilmington, DE 19801
(Plaintiff)

Hand Delivery
